— Motion to extend time to take appeal granted. Memorandum: In spite of our innumerable warnings that failure to comply with the provisions of 22 NYCRR 1022.11 (a) constitutes improper conduct of trial counsel, and in spite of the fact that forms complying with the rule have been made available to counsel through the assigned counsel administrators and the court clerks, many defense counsel in criminal cases continue to disregard the rule. We continue to remind trial counsel of the duty to comply with the rule and we urge the assigned counsel administrators, as well as the sentencing courts, to remind defense counsel in criminal cases to comply with rule *10301022.11 (a) at the time of sentencing. Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.